set ep rats department of the treasury internal_revenue_service washington d c tax exempt and 30vernment entities division sep sec_408 -- individual_retirement_account sec_408 individual_retirement_account sec_408 exclusive benefit of individual or beneficiary rollover_contribution sec_408 ira_distributions nkk wkk kak kk legend surviving_spouse decedent ira x custodian amount trust t agreement t state date date date date page kkk date dear this is in response to your request for a private_letter_ruling submitted by your authorized representative dated as supplemented by correspondence dated x see ond concerning the proper treatment of a distribution from decedent's individual_retirement_account ira x under sec_408 of the internal_revenue_code the code your authorized representative has submitted the following facts and representations decedent was born on date and died on date at age decedent was a resident of state at the time of his death decedent was survived by his spouse surviving_spouse whose date of birth is date prior to his death on date decedent executed agreement t which created trust t initially decedent was the trustee of trust t upon decedent’s death surviving_spouse and custodian became co-trustees of trust t under article vii c and d of trust t at the time of his death decedent maintained ira x with custodian on date decedent had amended ira x to provide that trust t was the beneficiary of ira x on date the value of ira x was amount at the time of his death decedent had not yet reached his required_beginning_date under code sec_401 at all times subsequent to decedent's death ira x has been maintained in decedent's name and all required minimum distributions under code sec_401 have been distributed from ira x the date amendment to ira x provides that surviving_spouse has the right to income from ira x through trust t the amendment also gives surviving_spouse the right to withdraw principal from ira x article of trust t in relevant part gives the trustee s of trust t the right to request that trust t receive payment of amounts held in an individual_retirement_account kek page subparagraph a of article iii of trust t directs the trustee to pay the income received by trust t from ira x to surviving_spouse at least annually for life subparagraph a of article ii of trust t provides that surviving_spouse has the right to withdraw such sums from the principal of trust t that surviving_spouse may desire pursuant to the above-referenced trust t provisions surviving_spouse intends to request that the trustees of trust t request a full distribution of the ira x assets be paid to trust t surviving_spouse will then request the ira x proceeds be paid to her as the beneficiary of trust t within days of the date on which the ira x proceeds are paid to trust t surviving_spouse will contribute said ira x proceeds less any calendar_year required_distribution into an ira set up and maintained in her name based on the above facts and representations you through your authorized representative request rulings that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to surviving_spouse surviving_spouse is eligible to rollover or transfer by means of a trustee- to-trustee transfer the funds in ira x into an ira established in surviving spouse’s own name and surviving_spouse will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ira x and the year in which the above-referenced rollover is made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in surviving spouse’s name provided that the rollover of such distribution occurs no later than the 60th day from the date on which the ira x proceeds are distributed from ira x to trust t with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 kkk page code sec_408 provides the rules with regard to the tax treatment of ira_rollovers under the code code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that code sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i ii the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the date on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to code sec_408 code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution therefore the rollover rules of code sec_408 do not apply to inherited iras code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own or roll them over into her own ira kkk page code sec_408 provides generally that code sec_408 does not apply to any amount required to be distributed pursuant to code sec_408 on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the surviving_spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case the ira x account balance remaining at decedent's death is payable to trust t surviving_spouse is the co-trustee of trust t and the sole beneficiary of trust t with the right under subparagraph a of trust t to receive the net_income of trust t including ira x income at least annually during her life surviving_spouse also has the right under subparagraph a of trust t to withdraw all or as much of the principal of trust t as she desires in her sole discretion we note that under the facts stated above surviving_spouse has an unlimited right to withdraw amounts from ira x through trust t as beneficiary of trust t surviving_spouse has the right under the terms of trust t to receive the income of trust t and the income of ira x through trust t and also to request and receive any and all of the principal of trust t including ira x under this set of facts we believe it is appropriate to treat surviving_spouse as the payee or distributee of ira x for purposes of code sec_408 even though ira x must originally pass through trust t as such she is eligible to roil over or transfer by means of a trustee-to-trustee transfer ira x or any portion thereof into an ira established in her name kek page thus with respect to your ruling requests we conclude that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to surviving_spouse surviving_spouse is eligible to rollover or transfer by means of a trustee- to-trustee transfer the funds in ira x into an ira established in surviving spouse’s own name and surviving_spouse will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ira x and the year in which the above-referenced rollover is made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in surviving spouse's name provided that the rollover of such distribution occurs no later than the 60th day from the date on which the ira x proceeds are distributed from ira x to trust t and provided further that such distribution does not include any amount required to be distributed pursuant to code sec_408 this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by surviving_spouse will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that surviving spouse's rollover of the ira x distribution will be made within the time frame referenced in code sec_408 note this letter_ruling does not authorize surviving_spouse to contribute amounts required to be distributed under code sec_401 applicable to iras pursuant to code sec_408 with respect to calendar years beginning with the calendar_year following the calendar_year of decedent’s death and ending with the calendar_year of rollover into her ira if any this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office eek page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you have any questions please contact id at - please address all correspondence to po yours ances v sloan manager employee_plans t chnical group cc tek kk eee enclosures deleted copy of letter_ruling notice of intention to disclose
